PER CURIAM.
Upon the plaintiff’s petition for reargument as to reissue patent No. 18,322, we have again carefully considered the question of validity, and wé adhere to our former conclusion. Even if Elliott alone is not enough to anticipate claim _1, we cannot hold that invention was involved in making the adjustments necessary for the patent m suit out of parts shown in Brownson, Pitney, Elliott, and Kreuger’s first patent. The defendants’ new ground of attack, based on failure to disclaim after Judge Hickenlooper’s decision holding invalid certain claims of the parent patent, No. 1,638,815, has not been considered, as it is not presented by this record,